, AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                   FILED
                                        UNITED STATES DISTRICT                                OURTAUG 2 3 2019
                                            SOUTHERN DISTRICT OF CALIFO

                UNITED STATES OF AMERICA
                                   V.                                 (For Offenses Committed On or After November 1, 1987)

                  SAUL CLEMENTE MONA GO                                  Case Number:         l 8CR4849-DMS

                                                                      Michael Hernandez CJA
                                                                      Defendant's Attorney
  USM Number                       72620298
  • -
  THE DEFENDANT:
  IZl pleaded guilty to couot(s)         1 of the Superseding Information

  D   was fouod guilty on couot(s)
      after a olea of not guiltv.
  Accordingly, the defendant is adjudged guilty of such couot(s), which involve the following offense(s):
                                                                                                                      Count
  Title & Section                       Nature of Offense                                                            Nnmber(s)
  18 USC 2244(a)(2)                     ABUSIVE SEXUAL CONTACT                                                          IS




      The defendant is sentenced as provided in pages 2 through                  5           of this judgment.
  The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
   D     The defendant has been fouod not guilty on count(s)

   IZl Count(s)     in underlying Information                    is         dismissed on the motion of the United States.

         Assessment: $100.00


   IZl   JVTA Assessment*:    $5,000 ordered waived. Defendant found to be indigent.
         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
   IZl No fine               D Forfeiture pursuant to order filed                                       , included herein.
         IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
  any material change in the defendant's economic circumstances.

                                                                       August 23 20 J 2
                                                                       Date of Imposition of Sentence


                                                                                     ::)h-Vn•
                                                                       HON. Dana M. Sabraw
                                                                                                          ~
                                                                       UNITED STATES DISTRICT JUDGE
· AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                 SAUL CLEMENTE MONAGO                                                    Judgment - Page 2 of 6
 CASE NUMBER:               18CR4849-DMS

                                                   IMPRISONMENT
  The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
  THIRTY-SIX (36) MONTHS.




   •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
   181   The court makes the following recommendations to the Bureau of Prisons:
         Defendant participate in the RDAP program.
         Defendant be designated to North-Central Region, specifically FCI Englewood.




   •     The defendant is remanded to the custody of the United States Marshal.

   •     The defendant must surrender to the United States Marshal for this district:
         •    at _ _ _ _ _ _ _ _ A.M.                           on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

         •    as notified by the United States Marshal.

         The defendant must surrender for service of sentence at the institution designated by the Bureau of
   •     Prisons:
         •    on or before
         •    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.

                                                         RETURN

   I have executed this judgment as follows:

         Defendant delivered on                                           to _ _ _ _ _ _ _ _ _ _ _ _ _ __

   at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                   UNITED STATES MARSHAL



                                       By                    DEPUTY UNITED STATES MARSHAL




                                                                                                         18CR4849-DMS
 · AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:             SAUL CLEMENTE MONAGO                                                         Judgment - Page 3 of 6
     CASE NUMBER:           18CR4849-DMS

                                               SUPERVISED RELEASE
Upon release from imprisomnent, the defendant will be on supervised release for a term of:
ONE (1) YEAR.

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
            risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. ( check if applicable)
5. lZl The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. IZIThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. D The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                              18CR4849-DMS
· AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                 SAUL CLEMENTE MONAGO                                                                    Judgment - Page 4 of 6
  CASE NUMBER:               18CR4849-DMS


                                     STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the court
about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisomnent, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
    view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

 8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
    knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
    first getting the permission of the probation officer.

 9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

 10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or lasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

 12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
     officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
     The probation officer may contact the person and confirm that the defendant notified the person about the risk.

 13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                         18CR4849-DMS
• AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:               SAUL CLEMENTE MONAGO                                                        Judgment - Page 5 of 6
 CASE NUMBER:             18CR4849-DMS

                                    SPECIAL CONDITIONS OF SUPERVISION


     I.   Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any other
          electronic communications or data storage devices or media, and effects to search at any time, with or without a
          warrant, by any law enforcement or probation officer with reasonable suspicion concerning a violation of a
          condition of probation/supervised release or unlawful conduct, and otherwise in the lawful discharge of the
          officer's duties. 18 U.S.C. 3563(b)(23); 3583(d)(3). Failure to submit to a search may be grounds ofrevocation;
          you must warn any other residents that the premises may be subject to searches pursuant to this condition.

     2. Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing
          and counseling, as directed by the probation officer. Allow for reciprocal release of information
          between the probation officer and the treatment provider. The defendant may be required to contribute
          to the costs of services rendered in an amount to be determined by the probation officer, based on the
          defendant's ability to pay.



     3. Complete a sex offender evaluation, which may include periodic psychological, physiological testing, and
        completion of a visual reaction time (VRT) assessment, at the direction of the court or probation officer. If
        deemed necessary by the treatment provider, that the offender participate and successfully complete an approved
        state-certified sex offender treatment program, including compliance with treatment requirements of the program.
        The Court authorizes the release of the presentence report, and available psychological evaluations to the
        treatment provider, as approved by the probation officer. The offender will allow reciprocal release of information
        between the probation officer and the treatment provider. The offender may also be required to contribute to the
        costs of services rendered in an amount to be determined by the probation officer, based on ability to pay.
        Polygraph examinations may be used following completion of the formal treatment program as directed by the
        probation officer in order to monitor adherence to the goals and objectives of treatment and as a part of the
        containment model.

     4. Immediately following sentencing, report directly to the probation office for instructions regarding the
        registration requirements created by the Adam Walsh Child Protection and Safety Act of 2006.

     5. Not accept or commence employment or volunteer activity without prior approval of the probation officer, and
        employment should be subject to continuous review and assessment by the probation officer.

     6.   Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are
          imposed by the court.

     7. Not associate with, or have any contact with any known sex offenders unless in an approved treatment and/or
          counseling setting.
          Ill




                                                                                                           18CR4849-DMS
• AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:              SAUL CLEMENTE MONAGO                                                          Judgment - Page 6 of 6
  CASE NUMBER:            18CR4849-DMS




                                 SPECIAL CONDITIONS OF SUPERVISION (CONTINUED)

     8. Not have any contact, direct or indirect, either telephonically, visually, verbally or through written material, or
        through any third-party communication, with the victim or victim's family, without approval of the probation
        officer.

     9. Reside in a residence approved in advance by the probation officer, and any changes in residence shall be pre-
        approved by the probation officer.

     10. Resolve all outstanding warrants within 60 days.

     11. Contact the Utah Department of Human Services, Services for People with Disabilities, to arrange for
         services.

     12. The Court orders that the presentence report may be released to the state sex-offender registration
         agency if required for purposed or sex-offender registration.



                                                      RESTITUTION

 Pay restitution in the amount of TO BE DETERMINED at a future hearing.




                                                                                                            18CR4849-DMS
